348 S.E.2d 593 (1986)
STATE of North Carolina
v.
Gary Raymond HENRY.
No. 782PA85.
Supreme Court of North Carolina.
October 7, 1986.
Lacy H. Thornburg, Atty. Gen. by Linda Ann Morris, Associate Atty., Raleigh, for the State.
Crumpler & Scherer by William B. Crumpler and Sally H. Scherer, Raleigh, for defendant-appellant.
PER CURIAM.
There is no provision for appeal to the Court of Appeals as a matter of right from an interlocutory order entered in a criminal case, State v. Thompson, 56 N.C.App. 439, 289 S.E.2d 132 (1982); State v. Black, 7 N.C.App. 324, 172 S.E.2d 217 (1970). Defendant may appeal the superior court order reversing dismissal of criminal charges against him and remanding the cause to the district court, "as in the case of other orders of the superior court," after a final judgment has been entered in the superior court. N.C.G.S. 7A-27(b) (1981); 15A-1432(d) (1983); 15A-1444 (1983).
AFFIRMED.